Exhibit 10.1
     SIXTH AMENDMENT dated as of June 30, 2009 (“Amendment”), to the FINANCING
AGREEMENT, dated as of July 15, 2005 (as amended, modified or supplemented from
time to time, the “Financing Agreement”), among HORSEHEAD CORPORATION (f/k/a
Horsehead Corp. and Horsehead Acquisition Corp.), a Delaware corporation (the
“Company”), Horsehead Intermediary Corp., a Delaware corporation, CHESTNUT RIDGE
RAILROAD CORP., a Delaware corporation (together with the Company, the “Credit
Parties”), THE CIT GROUP/BUSINESS CREDIT, INC. (“CIT”), PNC BANK, NATIONAL
ASSOCIATION (“PNC” and together with CIT, collectively, the “Lenders”), and CIT,
as agent for the Lenders (the “Agent”). Terms which are capitalized in this
Amendment and not otherwise defined shall have the meanings ascribed to such
terms in the Financing Agreement.
     WHEREAS, the Credit Parties have requested that the Agent and Lenders
reduce (i) the amount of the Revolving Line of Credit and (ii) the maximum
amount of Revolving Loans which may be advanced against Eligible Inventory, and
the Agent and Lenders are willing to amend the applicable provisions of the
Financing Agreement to effectuate such changes, on the terms and subject to the
conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual promises contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
     Section One. Amendments to Financing Agreement. Effective upon the
satisfaction of the conditions precedent contained in Section Four hereof, the
Financing Agreement is hereby amended as follows:
          (a) The definition of the term Borrowing Base is deleted in its
entirety, and the following is substituted in lieu thereof:
          “Borrowing Base shall mean, at any time:
          (a) the sum at such time of:
                    (i) up to eighty-five percent (85%) of the outstanding
Eligible Accounts Receivable; plus
                    (ii) the lesser of (A) the sum of (x) the lesser of (I) up
to thirty-five percent (35%) of the aggregate value of the Eligible Raw
Materials, valued at the lower of weighted-average cost or market, or (II) up to
eighty-five percent (85%) of the Net Orderly Liquidation Value of the Eligible
Raw Materials, plus (y) the lesser of (I) up to fifty percent (50%) of the
aggregate value of the Eligible Work-In-Process, valued at the lower of
weighted-average cost or market, or (II) up to eighty-five

 



--------------------------------------------------------------------------------



 



percent (85%) of the Net Orderly Liquidation Value of the Eligible
Work-In-Process, plus (z) the lesser of (I) up to seventy-five percent (75%) of
the aggregate value of the Eligible Finished Goods, valued at the lower of
weighted-average cost or market, or (II) up to eighty-five percent (85%) of the
Net Orderly Liquidation Value of the Eligible Finished Goods, or (B) Twenty
Million Dollars ($20,000,000) (provided, however, that the aggregate amount of
availability under the Borrowing Base attributable to such of the Company’s
Inventory that is subject to clause (c) of the definition of Eligible Inventory
shall not at any time exceed Three Hundred Thousand Dollars ($300,000) or such
greater amount as the Agent may agree to in writing); plus
                    (iii) the PP&E Component; less
          (b) the amount of the Availability Reserve in effect at such time.
               All advance rates and eligibility requirements under the
Borrowing Base, and the amount and scope of the Availability Reserve, shall at
all times be subject to adjustment by the Agent in the exercise of its
reasonable business judgment.”
          (b) The definition of the term Net Availability is deleted in its
entirety, and the following is substituted in lieu thereof:
“Net Availability shall mean, at any time, the amount which the Company is
entitled to borrow from time to time as Revolving Loans, such amount being the
difference derived when the sum of the principal amount of all outstanding
Revolving Loans, plus the undrawn amount of all outstanding Letters of Credit is
subtracted from the lesser of (a) Forty-Five Million Dollars ($45,000,000) and
(b) the Borrowing Base.”
          (c) The definition of the term Revolving Line of Credit is deleted in
its entirety, and the following is substituted in lieu thereof:
“Revolving Line of Credit shall mean the Commitments of the Lenders to make
Revolving Loans pursuant to Section 3 of this Financing Agreement and assist the
Company in opening Letters of Credit pursuant to Section 5 of this Financing
Agreement, in an aggregate amount equal to Forty-Five Million Dollars
($45,000,000).”
     Section Two. Amount of each Lender’s Commitment. Effective upon the
satisfaction of the conditions precedent contained in Section Four hereof, the
amount of CIT’s Commitment shall be automatically reduced to, and shall equal,
$30,000,000 and the amount of PNC’s Commitment shall be automatically reduced
to, and shall equal, $15,000,000.

-2-



--------------------------------------------------------------------------------



 



     Section Three. Representations and Warranties. Each of the Credit Parties
warrants and represents to the Agent and each Lender as follows:
          (a) the execution, delivery and performance of this Amendment and the
other documents described herein by such Credit Party are within its corporate
powers, have been duly authorized by all necessary corporate action, and such
Credit Party has received all necessary consents and approvals (if any shall be
required) for the execution and delivery of this Amendment and such other
documents;
          (b) upon the execution of this Amendment and the other documents
described herein, this Amendment and such other documents shall constitute the
legal, valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its terms, except as such enforceability
may be limited by (i) bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and (ii) general principles of equity;
          (c) no Default or Event of Default has occurred and is continuing.
Each Credit Party confirms, reaffirms and restates to the Agent and each Lender,
as of the date of this Amendment, each of the representations and warranties set
forth in the Financing Agreement, except to the extent that such representations
and warranties solely relate to a specific earlier date, in which case each
Credit Party confirms, reaffirms and restates such representations and
warranties as of such earlier date.
     Section Four. Conditions Precedent. The effectiveness of this Amendment and
the provisions hereof are subject to the due execution and delivery of this
Amendment by authorized representatives of each of the Credit Parties, the Agent
and each of the Lenders.
     Section Five. General Provisions.
          (a) Except as herein expressly amended, the Financing Agreement and
all other agreements, documents, instruments and certificates executed in
connection therewith, are ratified and confirmed in all respects and shall
remain in full force and effect in accordance with their respective terms.
          (b) All references to the Financing Agreement and each other Loan
Document shall mean the Financing Agreement as amended hereby and as hereafter
amended, supplemented and modified from time to time.
          (c) This Amendment embodies the entire agreement between the parties
hereto with respect to the subject matter hereof and supercedes all prior
agreements, commitments, arrangements, negotiations or understandings, whether
written or oral, of the parties with respect thereto.
          (d) This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to the conflicts
of law principles thereof.

-3-



--------------------------------------------------------------------------------



 



          (e) Notwithstanding anything to the contrary contained in the
definition of the term “Commitment” in the Financing Agreement, the Commitments
of each Lender as of the effective date of this Amendment are reflected on the
signature page to this Amendment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties to this Amendment have signed below to
indicate their agreement with the foregoing and their intent to be bound
thereby.

            HORSEHEAD CORPORATION
      By:   /s/ James Hensler         Name:   James Hensler        Title:  
President and Chief Executive Officer     

            CHESTNUT RIDGE RAILROAD CORP.
      By:   /s/ James Hensler         Name:   James Hensler        Title:  
President and Chief Executive Officer     

            THE CIT GROUP/BUSINESS CREDIT, INC.,
as a Lender and as Agent
      By:   /s/ Alan Strauss         Name:   Alan Strauss        Title:   Vice
President     Commitment: $30,000,000     

            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Douglas Hoffman         Name:   Douglas Hoffman        Title:  
Vice President     Commitment: $15,000,000     

Signature Page to Sixth Amendment

 